Title: From Alexander Hamilton to Ebenezer Stevens, 31 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York October 31st. 1799
          
          You are requested to provide and ship immediately for the use of the Western Army, the  Medicines and Hospital Stores mentioned in the Invoice inclosed.
          With great consideration I am Sir yr. obedt. Servt.
          
            A Hamilton
          
          
            Doctor Bacon, between St Pauls & Liberty Street—
          
          E. Stevens Esquire
        